Citation Nr: 0619424	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for scoliosis.  

2.  Entitlement to an initial rating in excess of 40 percent 
for residuals of a fracture of the distal tibia and fibular, 
right foot, with right ankle deformity and a leg length 
discrepancy.  

3.  Entitlement to a compensable initial rating for a callus 
of the right big toe.  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The veteran served on active duty from July 1975 to February 
1986, and from June 1986 to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for scoliosis.  His 
claims seeking entitlement to service connection residuals of 
a fracture of the distal tibia and fibular and for a callus 
of the right foot, were granted with the assignment of a 20 
percent rating and noncompensable initial rating, 
respectively.  

The veteran originally requested a personal hearing before a 
Veterans Law Judge seated at the RO; however, prior to any 
such hearing being held, he withdrew his request via a signed 
March 2006 written statement.  

In the course of this appeal the RO issued a March 2006 
rating decision which found clear and unmistakable error in 
the initial April 2003 rating decision.  The RO found an 
error in the award of separate ratings for the veteran's 
fracture of the right tibia and fibular, and for a leg length 
discrepancy; instead, those ratings were combined into a 
single rating, as listed on the first page of this decision, 
and a 40 percent initial rating was assigned.  


FINDINGS OF FACT

1.  Competent evidence of a current low back disability for 
which service connection may be awarded has not been 
presented.  

2.  The veteran's residuals of a fracture of the distal tibia 
and fibular of the right foot include limitation of motion of 
the right ankle and a leg length discrepancy, resulting in an 
abnormal gait.  

3.  The veteran's callus of the right big toe is painful on 
objective examination.  


CONCLUSIONS OF LAW

1.  A low back disability claimed as scoliosis, was not 
incurred in or aggravated by active service, and is not due 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2005).  

2.  The criteria for an initial rating in excess of 40 
percent for residuals of a fracture of the distal tibia and 
fibular, right foot, with right ankle deformity and a leg 
length discrepancy, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4..71a, Diagnostic Codes 
5262, 5270-75 (2005).  

3.  The criteria for the award of a 10 percent initial rating 
for a callus of the right big toe have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4..71a, 
Diagnostic Code 7804, 7819 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
September 2003 and March 2006 letters, an April 2003 rating 
decision and a subsequent rating decision and the statement 
of the case (SOC).  In addition, the RO letters and the SOC 
provided the veteran with specific information relevant to 
the VA's duty to notify.  Thus, no further notices are 
required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claims addressed in this decision.    By the informational 
letters, the rating decisions and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, while the September 2003 and 
March 2006 RO letters, which notified the appellant of the 
evidence required to substantiate his claims, were received 
after the initial April 2003 rating decision, subsequent 
actions by VA cured this procedural defect.  The reasons and 
bases of the initial rating decision, the subsequent rating 
decision and the SOC, specifically explained to the appellant 
what the evidence must show in order to establish service 
connection and increased ratings for the disabilities at 
issue.  Furthermore, although it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim, 
the Board finds that he has been notified of the need to 
provide such evidence.  See 38 C.F.R. § 3.159(b)(1).  The 
September 2003 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the VA.  In 
addition, the SOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding his pending increased rating claims, he has already 
been provided with notice of what type of information and 
evidence was needed to substantiate these claims.  While he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating for his right leg and ankle disability, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.  While he has been granted a compensable 
initial rating for his callus of the right foot, he retains 
the right to appeal the effective date to be assigned by the 
RO for this award.  

I. Service connection - Scoliosis of the lumbosacral spine

The veteran seeks service connection for scoliosis of the 
lumbosacral spine.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records reflect several 
occasions in which he sought medical treatment for low back 
pain.  Such back pain was noted in July 1994, March 1998, 
April 1998, and January 2002.  Minimal scoliosis was noted in 
1994.  On each occasion, the veteran was afforded medication 
and rest, and a chronic disability was not diagnosed.  
However, on his March 2003 service separation examination, 
the veteran reported a history of low back pain, and the 
examiner characterized his spine as "abnormal," without 
further explanation.  

Also in March 2003, the veteran was afforded a VA medical 
examination.  He gave a history of low back pain resulting 
from his leg length discrepancy after his fracture of the 
right tibia and fibula in 1977, during active military 
service.  The examiner confirmed the veteran's leg length 
discrepancy of approximately 1.5 inches and noted this 
resulted in a pelvic tilt to the right.  His subjective 
complaints of low back pain were also noted.  However, the 
examiner declined to diagnosis a current low back disability 
at that time.  

Another VA examination was afforded the veteran in February 
2006, and he again reported a history of chronic low back 
pain.  On objective examination he had a normal posture and 
gait, and the symmetry of his back was also normal.  Range of 
motion was essentially within normal limits, with no 
objective evidence of pain such as spasm, weakness, or 
tenderness to palpation.  No postural abnormalities of the 
thoracolumbar spine were observed.  Neurological examination 
revealed only some decreased sensation over the dorsum of the 
right foot, which the veteran stated was present since the 
initial fracture.  The remaining sensory examination was 
normal.  Motor strength was also 5/5 bilaterally, and 
reflexes were 2+/4.  Babinski's sign was within normal limits 
bilaterally, and Lasegue's sign was not present.  The 
examiner declined to give a current diagnosis of a low back 
disability, and stated that it was "less likely as not that 
the [veteran's] lumbar back complaints are caused by his 
tibia fracture."  

The veteran has also sought and received VA outpatient 
treatment subsequent to his service separation.  These 
records confirm consistent reports of low back pain, but do 
not reflect a current diagnosis.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for a low back disability, claimed as 
scoliosis.  Central to any claim for service connection is a 
current diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has noted 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Id.  While 
the veteran has twice been examined by VA, in March 2003 and 
February 2006, on neither occasion has a current diagnosis of 
scoliosis or any other low back disability been given.  While 
the veteran's complaints of low back pain have been noted on 
several occasions, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom, Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The veteran himself alleges that he has a current disability 
of the low back which began during military service and/or is 
attributable to a service-connected disability of the right 
leg and ankle.  The Board has considered the veteran's 
assertions, and while lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Hence, the veteran's assertions, 
in and of themselves, are insufficient to warrant the grant 
of service connection.

Overall, the preponderance of the evidence is against a grant 
of service connection for scoliosis or any other low back 
disability, as such a current disability has not been 
demonstrated in the record.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased initial rating - Residuals of a right tibia and 
fibula fracture

The veteran seeks an increased initial rating for his 
residuals of a fracture of the right tibia and fibula.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's right leg and ankle disability is currently 
rated as 40 percent disabling under Diagnostic Code 5270, for 
ankylosis of the ankle joint.  This Code provides a 40 
percent rating for ankylosis of the ankle in plantar flexion 
at more than 40º, or in dorsiflexion at more than 10º, or 
with abduction, adduction, inversion or eversion deformity.  
A 40 percent rating represents the maximum schedular rating 
available under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2005).  

The veteran was afforded a March 2003 VA medical examination 
prior to his May 2003 service separation.  He reported a 
history of a compound fracture of the tibia and fibula in 
1977, while playing basketball.  His leg was cast, but healed 
improperly resulting in a leg length discrepancy.  On 
physical examination, a 1.5 inch shortening of the right leg 
was noted, resulting in pelvic tilt.  Flexion of the ankle 
was to 10º, as was lateral motion to either side.  Heavy 
callus formation was observed on the right big toe and across 
the lateral aspect of the right foot.  Muscle atrophy of the 
calf was also noted.  He used a shoe lift, but no other 
assistance devices to assist ambulation.  His gait was 
abnormal, as he tended to walk on the lateral aspect of his 
right foot.  The final impression was status post compound 
fracture of the tibia and fibula, resulting in flexion and 
extension deformities, with a leg length discrepancy.  

Another VA medical examination was afforded the veteran in 
February 2006.  The veteran reported constant pain of the 
right leg and foot, especially with use.  At the time of 
examination, he was employed full time.  He continued to use 
a heel lift and no other assistance device due to his leg 
length discrepancy.  He denied any surgery or subsequent 
injury since his initial fracture.  On objective evaluation, 
he had 10º dorsiflexion and 35º plantar flexion of the right 
ankle.  His right heel was fixed at 10º varus flexion, 
compared to a neutral alignment on the left.  The examiner 
stated this angulation was not correctable.  The ankle was 
without edema, effusion, instability, weakness, tenderness, 
redness, heat, or guarding.  No ankylosis or functional 
limitation in walking or standing was observed.  

After considering the totality of the record, the Board 
concludes the preponderance of the evidence is against an 
increased initial rating for the veteran's residuals of a 
right tibia and fibula fracture.  As the veteran has already 
been awarded a 40 percent rating for his fracture residuals, 
the maximum schedular rating available under Diagnostic Code 
5270, a higher rating is not available under that Code.  
Additionally, Diagnostic Code 5262, for impairment of the 
tibia and fibula, also does not provide for a disability 
rating in excess of 40 percent, and neither does Diagnostic 
Codes 5271-75, for disabilities of the ankle and lower leg.  
Regarding DeLuca, when the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable code (after all other potential codes have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Additionally, as a 40 percent rating represents the maximum 
degree of impairment demonstrated since the initiation of 
this claim, a staged rating is not warranted at the present 
time.  See Fenderson, supra.  

As was noted within the RO's grant, the veteran has a leg 
length discrepancy resulting from his right leg fracture.  
However, such a disability was already considered by the RO 
within the March 2006 rating decision awarding him a 40 
percent initial rating, and to assign him a separate rating 
for this impairment would result in pyramiding, which is 
forbidden by VA regulation.  38 C.F.R. § 4.14 (2005).  
Additionally, Diagnostic Code 5275 provides only a 10 percent 
rating for a leg length discrepancy of 1.5 inches, and as the 
veteran has already been awarded a 40 percent initial rating 
for his right leg and ankle disability, evaluation of his 
disability under Diagnostic Code 5275 would not result in a 
higher evaluation.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's fracture of the tibia and fibula 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is currently employed.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the Board finds an initial rating in excess of 
40 percent is not warranted for the veteran's residuals of a 
fracture of the distal tibia and fibular, right foot, with 
right ankle deformity and a leg length discrepancy.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Compensable initial rating - Callus of the right foot

The veteran seeks a compensable initial rating for his callus 
of the right foot.  This disability is currently rated as 
noncompensable under Diagnostic Code 7819, for benign skin 
neoplasms.  Under this Code, such growths which are not of 
the head, face, or neck are to be rated as scars under Codes 
7801-5 or based on impairment of function of the underlying 
body part.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2005).  

The veteran underwent VA medical examination in March 2003.  
He reported a history of improper healing of a 1977 compound 
fracture of the tibia and fibula of the right leg, resulting 
in a leg length discrepancy.  On physical examination, a 1.5 
inch shortening of the right leg was noted, resulting in 
pelvic tilt.  Heavy callus formation was observed on the 
right big toe and across the lateral aspect of the right 
foot.  His gait was abnormal, tending to walk on the lateral 
aspect of his right foot.  

The veteran next underwent VA medical examination in February 
2006.  He continued to report a sharp pain along the 
callosities of his feet, especially with use.  However, he 
denied any stiffness, weakness, swelling, heat, redness, or 
fatigability of the right foot.  On objective examination, 
the veteran reported pain on palpation of his right foot 
calluses.  No other skin changes or vascular deficits were 
observed.  He had full range of motion of the toes of the 
right foot, without pain or loss of strength.  He was able to 
stand and walk without significant abnormality.  His right 
foot was negative for hammertoe, a high arch, claw foot, or a 
flat foot.  

After considering all evidence of record, the Board finds a 
10 percent initial rating and no higher is warranted for the 
veteran's right foot callus.  As Diagnostic Code 7819 
provides that growths such as calluses may be rated as scars, 
the Board notes that Diagnostic Code 7804 grants a 10 percent 
rating for scars which are superficial but painful.  As both 
the March 2003 and February 2006 examination reports confirm 
calluses described as painful on object examination, a 10 
percent rating under Diagnostic Code 7804 is warranted.  
38 C.F.R. §§ 4.3 and 4.7 have also been considered by the 
Board in rendering this award.  

However, an initial rating in excess of 10 percent is not 
warranted for the veteran's callus of the right foot.  
According to the two VA examination reports, the veteran's 
callus is neither deep nor has an area exceeding 77 square 
centimeters, as would warrant a rating in excess of 10 
percent.  Additionally, this callus does not result in any 
additional functional impairment of the foot, as the veteran 
is able to stand and walk in a normal fashion.  He has full 
range of motion of the toes, and no abnormal skin or vascular 
changes.  Overall, the veteran's callus of the right foot, 
does not warrant a disability rating in excess of 10 percent.  
Additionally, as a 10 percent rating and no higher represents 
the maximum degree of impairment demonstrated since the 
initiation of this claim, a staged rating is not warranted at 
the present time.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's callus of the right foot has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the evidence of record supports a 10 percent 
initial rating and no higher for the veteran's callus of the 
right foot.  As a preponderance of the evidence is against 
the award of a rating in excess of 10 percent, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for a low back disability, claimed as 
scoliosis, is denied.  

An initial rating in excess of 40 percent for residuals of a 
fracture of the distal tibia and fibular, right foot, with 
right ankle deformity and a leg length discrepancy is denied.  

A 10 percent initial rating for a callus of the right big toe 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


